DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3-5 are dependent on a cancelled claim and are therefore incomplete.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,512,363 to Ishida et al..
Ishida et al teach:
(claim 1)	A fixing device (6) that fixes a toner image formed on a recording material (2) onto the recording material, the fixing device comprising: an endless fixing belt (8); 
a heat source (12a/12b) configured to heat the fixing belt; 

a pressure rotating body (11) disposed so as to be opposed to an outer peripheral surface of the fixing belt, the pressure rotating body being rotated while the fixing belt is pressed against the pad unit, so that the pressure rotating body forms a nip (N) in which the recording material is conveyed between the outer peripheral surface of the fixing belt and the pressure rotating body while driving the fixing belt to rotate; 
a driven roller (10) disposed so as to be opposed to the inner peripheral surface of the fixing belt, so that the fixing belt is entrained around the driven roller and the pad unit, the driven roller being driven to rotate in association with rotation of the fixing belt; 
a pair of first supports (portions of frames 1a holding bearings 13) such that the fixing belt in a width direction (Z1) of the fixing belt is disposed between the pair of first supports, the pair of first supports supporting the pad unit by fixing the pad unit; and
a pair of second supports (portions of frames 1a holding bearings 14) such that the pair of first supports in the width direction of the fixing belt are disposed between the pair of second supports, the pair of second supports rotatably journaling the driven roller;
a bush (17) encircling each end of the driven roller, 
each of the pair of second supports includes a bearing (14), the bearing of each of the pair of second supports encircling a respective bush of the driven roller, and at least a part of each of the bearings overlaps at least a part of the pad unit when viewed along the width direction of the fixing belt (Figs.1-5, col. 3 lines 44-50).
(claim 6)	The fixing device according to claim 1, further comprising: 3 010-9172-2237/1/AMERICASApplication No. 16/860,902Attorney Docket No. 055861.00020 
a first plate-shaped chassis (1a) having a bent shape provided on one side in the width direction of the fixing belt; and a second plate-shaped chassis (1a) having a bent shape provided on the other side in the width direction of the fixing belt, 
wherein the first plate-shaped chassis includes a pair of first walls opposed to each other in the width direction (Z1) of the fixing belt,  the second plate-shaped chassis includes a pair of second walls opposed to each other in the width direction of the fixing belt, 
in the pair of first supports, the first support located on the one side in the width direction of the fixing belt is provided on one of the pair of first walls, in the pair of second supports, the second support located on the one side in the width direction of the fixing belt is provided on the other of the pair of first walls, in the pair of first supports, the first support located on the other side in the width direction of the fixing belt is provided on one of the pair of second walls, and in the pair of second supports, the second support located on the other side in the width direction of the fixing belt is provided on the other of the pair of second walls.  (See annotated Fig.2 below.)

 (claim 7)	An image forming apparatus (1) comprising the fixing device according to claim 1 in order to form an image (Fig.1).

    PNG
    media_image1.png
    772
    1429
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393.  The examiner can normally be reached on M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Arlene Heredia/Primary Examiner, Art Unit 2852